Case 1:19-cv-10203-IT Document 30 Filed 05/09/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE

DISTRICT OF MASSACHUSETTS

 

SONYA LARSON
Plaintiff, Civil Action
Vv.
No, 1:19-cv-10203-IT
DAWN DORLAND PERRY, et al.

Defendants.

 

 

AFFIDAVIT OF PLAINTIFF IN SUPPORT OF HER OPPOSITION TO THE
MOTION TO DISMISS OF DEFENDANT, DAWN DORLAND PERRY

I, Sonya Larson, on oath depose and state:

1. I have read my attorney’s Opposition to Defendant Dorland’s Motion to Dismiss,
and to the best of knowledge and belief, all factual allegations therein are true and as to those
allegations based on belief, I believe them to be true.

2, I published three variations of my story, The Kindest. Each version contains a
letter from a kidney donor to her recipient. The first version is the Audible/Brilliance
variant. This variant was created only for persons who actually purchased the CD. This variant
was produced without my permission and authority.

3. The second variant is the Audible/Brilliance Audio mp3 and ASF variant that was
published in mp3 format in October 2016, in print in August 2017, and online in May

2018. The Audible/Brilliance Audio mp3 and ASF variant was submitted to the BBF and it is

 

 
Case 1:19-cv-10203-IT Document 30 Filed 05/09/19 Page 2 of 4

the version that won the One City/One Story contest. There is a single word that differs between
the Audible/Brilliance Audio mp3 variant and ASF variant: The word "outcome" in
Audible/Brilliance Audio mp3 was changed to "reaction" in ASF. But otherwise, they are exactly
the same.

4. I further modified the second variant and it became the third variant, which is the

one that the BBF printed and intended to distribute at its annual summer book festival.

5. As part of my writing style, I constantly modify, change and improve on what I
have written.
6. I read a portion of a very early version of The Kindest at a Boston bookstore on

June 22, 2016, The letter in my story was not part of the reading.

7. T am very familiar with the textbook, Naming the World and Other Exercises for
the Creative Writer, edited by Bret Anthony Johnston (Random House, 2008). I referred to this
textbook in graduate school and I know that instructors at GrubStreet and Bread Loaf use this
text. The book’s editor was the director of creative writing at Harvard for eleven years and he is
now the Director of the Michener Center for Writers at the University of Texas in Austin.

8. I gave a literary studio named Plympton, Inc., the right to license The Kindest as
audio book to Audible.com. I submitted a draft copy of my Story to Plympton for the sole
purpose of helping Plympton reach a deal with Audible. A copy of the agreement with Plympton
attached to this Affidavit as Exhibit 1.

9. On July 25, 2018, I became aware for the first time that both Audible and

Brilliance Audio published a version of The Kindest. Brilliance was never authorized to publish

 

the Story.

 

 
Case 1:19-cv-10203-IT Document 30 Filed 05/09/19 Page 3 of 4

10. I submitted a draft copy of The Kindest to Plympton to pitch to Audible in
December 2015, I requested revisions to the submission in May and July 2016. The Story was
not published by Audible until August 3, 2016.

11. On August 3, 2016, by mistake, Audible posted the draft version of the Short
Story. I immediately notified Audible about its mistake, and Audible replaced the draft copy of
The Kindest with the correct version.

12. ASF published an in-print version of the Story in August 2017, and an electronic
version in May 2018.

13. I now believe that Brilliance Audio also published my Story. I was not aware of
this until July 25, 2018.

14. Audible published the correct version of The Kindest as a downloadable MP3
audiobook in 2016, but apparently neglected to tell Brilliance to replace the incorrect file for its
print-on-demand CD. Brilliance later corrected its mistake after I notified them of the error on
July 25, 2018.

15. [did not know that the CD existed until July 25, 2018, and I did not know that it
was available on Brilliance's website until August 7, 2018, when the Globe reporter told me he
had listened to it.

16. Dorland accused me of plagiarism starting in early June 2018. Dorland
complained to BBF on or around June 6, 2018, ASF on or around June 6, 2018, Bread Loaf (and
“other writing conferences") on or around June 7, 2018, and GrubStreet on or around July 3,

2018.

 
Case 1:19-cv-10203-IT Document 30 Filed 05/09/19 Page 4 of 4

17. Dorland and her Law Firm were given a copy of the final BBF version of The
Kindest on or around July 3, 2018. At this time, Dorland and Law Firm knew that the letter in
the BBF version of my Story was in no way similar to Dorland's letter.

18. | When my Story was published by ASF, we did not discuss the time it would be
available. I believed it would remain available for years. A copy of the ASF agreement is
attached as Exhibit 2. ASF told me that it did not have the financial means or sufficient staff to
deal with Dorland’s demands. As a result, we agreed that it would be best if ASF pulled The
Kindest from its website.

19. _I signed an agreement with the BBF to use my Story as its 2018 One City/One
Story winner. A copy of the BBF agreement is attached as Exhibit 3. I am told that the BBF

printed 30,000 copies of The Kindest at a cost of about $10,000.

Signed under the pains and penalties of perjury this 9 day of May 2019.

 
   

 

Sonya Larson

Certificate of Service

I certify that Plaintiff's Affidavit in Opposition to the Motion to Dismiss of Defendant,
Dawn Dorland Perry was filed through the court’s ECF system and a copy was sent
electronically on the day it was filed to all counsel of record.

/s/ Andrew D, Epstein

 

May 9, 2019 Andrew D. Epstein

 
